TABOR, J.
(dissenting).
I respectfully dissent. I would find the Lanes’ leap day filing to be timely and affirm the district court.
The quirky question at hand is whether February 29, 2012, a day known as the bissextile,3 falls within two years of February 28, 2010. I believe it does — based on both the language of our state statutes and common law principles.
As the majority accurately describes, the Lanes were required to bring their action within two years of its accrual date of February 28, 2010. See Iowa Code § 614.1(2). Because the code defines a year as twelve consecutive months and a month as a calendar month, the two-year limitations period would translate into twenty-four consecutive calendar months. See id. §§ 4.1(40), 4.1(16). Time for filing is computed by excluding the first day and including the last day. Id. § 4.1(34).
The Lanes rely on section 4.1(34) to exclude February 28, 2010, and start the clock ticking on March 1, 2010. They then reason: “Moving the calendar forward 24 calendar months from March 1, 2010, we reach the day before March 1, 2012.” Because February 29, 2012, was the day before March 1, 2012, the Lanes believe their lawsuit was filed within the limitations period.
The majority finds section 4.1(34) does not help the Lanes because under the anniversary-date rule, two years forward from February 28, 2010, was February 28, 2012, and therefore, the statute of limitations had expired by February 29, 2012. The majority cites to the district court’s original ruling, which counted in days, and determined that excluding the first day, February 28, 2010, and counting forward 730 days (365 times two) reached a due date of February 28, 2012. The flaw in that calculation is that working by anniversary dates — sometimes two years will encompass 730 days and sometimes 731 days. For example, February 28, 2008 to February 28, 2010 is 731 days; February 28, 2009 to February 28, 2011 is 730 days; February 28, 2010 to February 28, 2012 is 730 days; and February 28, 2011 to February 28, 2013 is 731 days. Because section 4.1(40) directs us to count years in *669terms of months instead of days, I don’t believe strict adherence to an anniversary-date rule works in this unique situation.
Our statutes do not definitively address whether twenty-four calendar months forward from February 28, 2010, would be February 28 or February 29 of 2012. We can look to the common law to fill this void. See Iowa Civil Liberties Union v. Critelli, 244 N.W.2d 564, 568 (Iowa 1976) (“Although not expressly declared to be part of the law of this state by constitution or statute, the common law has always been recognized as in force in Iowa.”).
Blackstone addressed the measure of a year in his writings: “The space of a year is a determinate and well-known period, consisting commonly of 365 days; for though in bissextile or leap-year, it consists properly of 366, yet, by the statute 21 Henry III, the increasing day in the leap-year, together with the preceding day, shall be accounted for one day only.” See 2 William Blackstone, Commentaries, ch. 9, at 141, quoted in Dickey v. Bank of Clarksdale, 183 Miss. 748, 184 So. 314, 322-23 (1938). In discussing how to calculate the age of majority for children born on February 29, the American Law Reports described the common law rule:
The early English Statute of Leap Year, 40 Henry III (1256), or 21 Henry III (1236) in 1 Ruffhead’s Statutes at Large 20, which, in conformity with the Roman practice, instituted a forty-eight-hour legal day, should, unless repealed, survive as a part of the common law in the United States.... The force of the statute is, in legal contemplation, to deny February 29 existence as a distinct day, but rather to treat it as a twenty-four-hour prolongation of February 28.
[[Image here]]
5 A.L.R.2d 1143 (2011) (footnotes omitted).
When we reckon February 28 and February 29 as a single day, the Lanes’ filing was timely.
While I believe our statutes and the common law point to February 29, 2012, as the last possible day for the Lanes to file their lawsuit, I acknowledge the uncertainty that prompted the district court to change its mind regarding dismissal. Not surprisingly, no Iowa case provided the parties or the district court guidance on the question whether the two-year period expired on February 28 or 29, 2012.
So even if the majority’s reading of the limitation in section 614.1(2) is equally plausible, our courts adhere to the following “bedrock principle” when interpreting statutes of limitations: “When two interpretations of a limitations statute are possible, the one giving the longer period to a litigant seeking relief is to be preferred and applied.” Rock v. Warhank, 757 N.W.2d 670, 676 (Iowa 2008) (explaining Iowa courts rely on this principle because statutes of limitations are disfavored). I would apply this principle, affirm the district court, and remand for further proceedings.

. The bissextile is the day which is added every fourth year to the month of February to allow the length of the year to agree with the course of the sun. Bouvier’s Law Dictionary, 366 (8th ed.1914). "It is called bissextile because in the Roman calendar it was fixed on the sixth day before the calends of March (which answers to the twenty-fourth day of February) and this day was counted twice; the first was called bissextus prior, and the other bissextus posterior; but the latter was properly called bissextile or intercalary day.” Id.